DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-21 are pending in this application.
Claim objections on claims 7-8 are withdrawn.
Applicant’s arguments, filed 7/21/2022, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Anderson. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the amended limitation “displaying, via a graphical user interface, information from the correlated events, a description of one or more events from the correlated events, and an identified cause of the problem; and displaying, via the graphical user interface, information from the correlated events as a temporally and causally-related log” which was not described in the specification.
Claims 8 and 15 recite the amended limitation “display, via the graphic user interface, at least a portion of the information from the correlated events as a temporally and causally-related log” which was not described in the specification.
Claims 2-7, 9-14 and 16-21are also rejected under 35 U.S.C. 112, first paragraph based on dependency to claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meir et al. (U.S. Publication Number 2008/0114581, hereafter referred to as “Meir”) in view of Anderson et al. (U.S. Patent Number 5,850,386, hereafter referred to as “Anderson”).  
Regarding claim 1, Meir teaches A computer-implemented method for correlating events in a network ([0101]: discussing about how root cause analysis in a communication network, such as 102 of FIG. 1, can be performed by a network management system), the method comprising:
receiving a plurality of events at a network-connected administrator machine, each event ([0102] and Fig. 3: discussing about a first set of events 108 is received by the network management system 104 from the communication network 102 (step 310 of FIG. 3));
receiving an event from the plurality of events indicative of a problem affecting at least one subject device ([0104] and Fig. 3: At step 340 of FIG. 3, the network management system 104 selects a particular event 108 for root cause analysis.);
correlating a subset of the plurality of events, including the received event, to create a set of correlated events, the correlated events including at least two temporally and causally related events ([0104] and Fig. 3: This time window may be used by the network management system 104 to create or identify a set of root cause candidate events based on the time window of the particular event. For example, if the particular event is a link down event, then a time window of three seconds may be set to only identify those events emitted by source entities within the time window from the time when the particular event happens and create a set of root cause candidate events based on that time window (step 360 of FIG. 3). Examiner interprets that creating or identifying a set of root cause candidate events based on the time window of the particular event as claimed correlating a subset of the plurality of events to create a set of correlated events.);
displaying, via a graphical user interface, an identified cause of the problem ([0106] and Fig. 4: That selected event is outputted by the network management system 104 as the root cause for the problem described by the particular event 108 (step 430 of FIG. 4).).
Meir does not explicitly teach storing the plurality of events in a storage device associated with the administrator machine; displaying, via a graphical user interface, information from the correlated events, a description of one or more events from the correlated events; and displaying, via the graphical user interface, information from the correlated events as a temporally and causally-related log.
Anderson teaches storing the plurality of events in a storage device associated with the administrator machine (column 6 lines 1-19: discussing about storing the new event information in an event log object in an event log database class);
displaying, via a graphical user interface, information from the correlated events, a description of one or more events from the correlated events (column 27 lines 32-42 and Figs. 19A, 19B, 19C: FIGS. 19A, 19B, and 19C illustrates three examples of display screen display formats useful for showing network statistics to the user. FIG. 19A illustrates how a network utilization chart might look. FIG. 19B illustrates how a network frame rate chart might look, and FIG. 19C illustrates how a frame size distribution chart might look.); and
displaying, via the graphical user interface, information from the correlated events as a temporally (column 27 lines 32-42 and Figs. 19A, 19B, 19C) and causally-related log (column 29 lines 52-63: For each event, the Event Log View 1803 presents the name of the event (derived from the event_ id), the time of the event, and a brief description of the event (derived from the event parameters) in the form of a table. Presentation of event information in a table format is accomplished through the off-the-shelf product SpreadVBX++, discussed above under User Interface--Overview.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the root cause analysis in a communication network of Meir with the teaching about protocol analyzer for monitoring digital transmission networks of Anderson because it would be convenient for users by analyzing in real time said sorted information to calculate the probabilities of the possible causes of said ascertained events and displaying in real time the one or more possible causes of said event (column 5 lines 13-17).

Regarding claim 3, Meir in view of Anderson teaches wherein displaying, via the graphical user interface, the identified cause of the problem includes a description of the problem (Meir, [0054]: Problems indicted by the events 108 may be local or non-local. A local problem may be related to a specific network element, or hardware and/or software module contained therein. In some embodiments, binary or textual information contained in an event indicating a local problem also specifies what network element or its component module(s) is affected by the problem. [0106] and Fig. 4: That selected event is outputted by the network management system 104 as the root cause for the problem described by the particular event 108 (step 430 of FIG. 4). Anderson, column 29 lines 52-63: For each event, the Event Log View 1803 presents the name of the event (derived from the event_ id), the time of the event, and a brief description of the event (derived from the event parameters) in the form of a table. Presentation of event information in a table format is accomplished through the off-the-shelf product SpreadVBX++, discussed above under User Interface--Overview.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the root cause analysis in a communication network of Meir with the teaching about protocol analyzer for monitoring digital transmission networks of Anderson because it would be convenient for users by analyzing in real time said sorted information to calculate the probabilities of the possible causes of said ascertained events and displaying in real time the one or more possible causes of said event (column 5 lines 13-17).

Regarding claim 4, Meir in view of Anderson teaches wherein at least two events of the plurality of events are associated with a category (Meir, [0054]: Problems indicted by the events 108 may be local or non-local.).

Regarding claim 5, Meir in view of Anderson teaches wherein the events having the same category are correlated together (Meir, [0054]: Problems indicted by the events 108 may be local or non-local. A local problem may be related to a specific network element, or hardware and/or software module contained therein. In some embodiments, binary or textual information contained in an event indicating a local problem also specifies what network element or its component module(s) is affected by the problem. [0055]: A non-local problem may be related to more than one network element. For example, a non-local problem may affect a link between two network elements, or even affect a path over two or more network elements.).

Regarding claim 8, Meir teaches A system for identification of errors affecting a network ([0101]: discussing about how root cause analysis in a communication network, such as 102 of FIG. 1, can be performed by a network management system), the system comprising:
one or more processors ([0136] and Fig. 5: a processor 504); and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to ([0136] and Fig. 5: Computer system 500 also includes a main memory 506, such as a random access memory ("RAM") or other dynamic storage device, coupled to bus 502 for storing information and instructions to be executed by processor 504.):
receive a plurality of events, each event coming from a subject device ([0102] and Fig. 3: discussing about a first set of events 108 is received by the network management system 104 from the communication network 102 (step 310 of FIG. 3));
identify an error relating to at least one subject device ([0104] and Fig. 3: At step 340 of FIG. 3, the network management system 104 selects a particular event 108 for root cause analysis.);
correlate a subset of events from the plurality of events to create a set of correlated events, wherein collecting the subset of events includes identifying both a causal relationship between at least two events and a temporal relationship between two events ([0104] and Fig. 3: This time window may be used by the network management system 104 to create or identify a set of root cause candidate events based on the time window of the particular event. For example, if the particular event is a link down event, then a time window of three seconds may be set to only identify those events emitted by source entities within the time window from the time when the particular event happens and create a set of root cause candidate events based on that time window (step 360 of FIG. 3). Examiner interprets that creating or identifying a set of root cause candidate events based on the time window of the particular event as claimed correlate a subset of the plurality of events to create a set of correlated events.);
display, via the graphical user interface module, a problem an event identified as a root cause of the error ([0106] and Fig. 4: That selected event is outputted by the network management system 104 as the root cause for the problem described by the particular event 108 (step 430 of FIG. 4).).
Meir does not explicitly teach store the plurality of events in a network-connected storage facility; render, via a graphical user interface, at least a portion of information from the correlated events as a tree-like structure; and display, via the graphic user interface, at least a portion of the information from the correlated events as a temporally and causally-related log.
Anderson teaches store the plurality of events in a network-connected storage facility (column 6 lines 1-19: discussing about storing the new event information in an event log object in an event log database class);
render, via a graphical user interface, at least a portion of information from the correlated events as a tree-like structure (column 5 lines 44-45: discussing about displaying said statistical information in a protocol-tree format; column 23 lines 30-41: discussing about Views 1404 are the portions of the UI software that are responsible for presenting network information, in the form of charts, tables, tree formats, etc., to the user via the PC's display device); and
display, via the graphic user interface, at least a portion of the information from the correlated events as a temporally (column 27 lines 32-42 and Figs. 19A, 19B, 19C: FIGS. 19A, 19B, and 19C illustrates three examples of display screen display formats useful for showing network statistics to the user. FIG. 19A illustrates how a network utilization chart might look. FIG. 19B illustrates how a network frame rate chart might look, and FIG. 19C illustrates how a frame size distribution chart might look.) and causally-related log (column 29 lines 52-63: For each event, the Event Log View 1803 presents the name of the event (derived from the event_ id), the time of the event, and a brief description of the event (derived from the event parameters) in the form of a table. Presentation of event information in a table format is accomplished through the off-the-shelf product SpreadVBX++, discussed above under User Interface--Overview.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the root cause analysis in a communication network of Meir with the teaching about protocol analyzer for monitoring digital transmission networks of Anderson because it would be convenient for users by analyzing in real time said sorted information to calculate the probabilities of the possible causes of said ascertained events and displaying in real time the one or more possible causes of said event (column 5 lines 13-17).
Claim 10 is rejected under the same rationale as claim 3.
Claim 11 is rejected under the same rationale as claim 4.
Claim 12 is rejected under the same rationale as claim 5.
Claim 15 is rejected under the same rationale as claim 1. Meir also teaches one or more tangible computer readable storage media encoded with software comprising computer executable instructions ([0136] and Fig. 5: Computer system 500 also includes a main memory 506, such as a random access memory ("RAM") or other dynamic storage device, coupled to bus 502 for storing information and instructions to be executed by processor 504.).
Claim 17 is rejected under the same rationale as claim 3.
Claim 18 is rejected under the same rationale as claim 4.
Claim 19 is rejected under the same rationale as claim 5.

Claims 6, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meir in view of Anderson, and further in view of Galitsky et al. (U.S. Publication Number 20090089252, hereafter referred to as “Galitsky”).
Regarding claim 6, Meir in view of Anderson teaches the method of claim 1 as discussed above. Meir in view of Anderson does not explicitly teach wherein one or more events are correlated based on a username.
Galitsky teaches wherein one or more events are correlated based on a username ([0020]: discussing about searching for user-related event data containing "USER_ID" and the user's name in brackets).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the root cause analysis in a communication network of Meir and Anderson with the teaching about searching for associated events of Galitsky because it would provide quicker access to log events, allow better means for retrieval of associated messages, and automate the analysis of log data by making the search process more interactive (Galitsky, [0005]).
Claim 13 is rejected under the same rationale as claim 6.
Claim 20 is rejected under the same rationale as claim 6.

Claims 7, 14 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meir in view of Anderson, and further in view of Igarashi et al. (U.S. Publication Number 20060143425, hereafter referred to as “Igarashi”).
Regarding claim 7, Meir in view of Anderson teaches the method of claim 1 as discussed above. Meir in view of Anderson does not explicitly teach receiving a click on a rendering of the problem and responsive to the click, rendering a portion of events correlated to the problem via the graphical user interface.
Igarashi teaches receiving a click on a rendering of the problem and responsive to the click, rendering a portion of events correlated to the problem via the graphical user interface ([0110]-[0111] and Fig. 26: Clicking the "Type" column displaying "Error" on the screen will display a window with the details of the error log, as indicated in FIG. 26.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the root cause analysis in a communication network of Meir and Anderson with the teaching about displaying details of the error log of Igarashi because if the storage system generates a failure, the system manager can investigate the cause thereof by displaying the detailed error log (Igarashi, [0110]).
Claim 14 is rejected under the same rationale as claim 7.
Claim 21 is rejected under the same rationale as claim 7.

Allowable Subject Matter
Claims 2, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closet prior art Gilbert et al. (U.S. Publication Number 20120066547) teaches a multi-dimensional problem signature is generated and used to identify a problem or faulty condition in an information technology (IT) system or environment ([0021]), and logs 211 are extracted from the system/application logs database 108 and are input to the log analyzer 212 in the problem signature generator 111. The log analyzer 212 parses relevant logs and provides input to the XML editor 206 for the creation of relevant characteristic elements in the problem signature 207. ([0038]). However, the prior arts of made record fail to teach at each subject device, receiving a set of network packets, the set of network packets including characteristics indicative of an event; correlating the set of network packets to identify at least one characteristic associated with the event; creating an event including the at least one characteristic; and sending a copy of the event to the network-connected administration machine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162   

August 1, 2022